Chubb Group of Insurances Companies DECLARATIONS FINANCIAL INSTITUTION INVESTMENT 15 Mountain View Road, Warren, New Jersey 07059 COMPANY ASSET PROTECTION BOND NAME OF ASSURED (including its Subsidiaries); Bond Number: 82047611 ACP Strategic Opportunties Fund II, LLC FEDERAL INSURANCE COMPANY 1235 Westlakes Drive Incorporated under the laws of Indiana BERWYN, PA 19312 a stock insurances company herein called the COMPANY Capital Center. 251 North Illinois, Suite 1100 Indianapolis, IN 46204-1927 ITEM 1. BOND PERIOD:from12:01 a.m. onJune 15, 2007 to12:01 a.m. onJune 15, 2008 ITEM 2.
